21-30071-hcm Doc#32-1 Filed 03/17/21 Entered 03/17/21 18:45:03 Proposed Order Pg 1
                                      of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION


  IN RE:                                         §
                                                 §
  THE GATEWAY VENTURES, LLC,                     §                  Case No. 21-30071
                                                 §
  Debtor.                                        §
                                                 §

        ORDER GRANTING FIRST AMENDED MOTION TO EMPLOY
        WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS ATTORNEYS FOR
        THE DEBTOR (RE: DOCKET NO. 31)

         On this day came 1on for consideration the First Amended Motion to Employ Weycer,
 Kaplan, Pulaski & Zuber, P.C. (Docket No. 31) (the “Motion to Employ WKPZ”) of The
 Gateway Ventures, LLC, debtor and debtor in possession (“TGV” or the “Debtor”), filed on
 March 17, 2021 in the above-styled and numbered case(s), seeking approval of the employment
 of the firm of Weycer, Kaplan, Pulaski, & Zuber, P.C. (“WKPZ”) as its counsel as more
 particularly set forth in the Motion to Employ WKPZ and Declaration on file in this case. The
 Court finds that the Motion to Employ WKPZ contained the appropriate notice and was served
 upon the parties contained within the Master Service List of the Debtor. No objections to the
 Motion to Employ WKPZ were filed. Upon review of the Motion to Employ WKPZ, it appears
 to the Court that the proposed professional is “disinterested” as that term is defined in Code
 §101(14) and that the proposed professional represents or holds no interest adverse to the Debtor.




 ORDER GRANTING FIRST AMENDED MOTION TO EMPLOY WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS
 ATTORNEYS FOR THE DEBTOR (RE: DOCKET NO. 21) — Page 1                     1933440.DOCX[3]
21-30071-hcm Doc#32-1 Filed 03/17/21 Entered 03/17/21 18:45:03 Proposed Order Pg 2
                                      of 2



         IT IS THEREFORE ORDERED that the Motion to Employ WKPZ is GRANTED and
 that the Debtor are authorized to employ WKPZ as attorneys to the Debtor and the related
 Chapter 11 estates pursuant to 11 U.S.C. § 327(a), nunc pro tunc and effective as of February 2,
 2021, with all fees payable with such compensation as may be awarded by the Court upon proper
 motion or application.

                                               ###




 Order submitted by:

 WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
 By: /s/ Jeff Carruth
    JEFF CARRUTH
    State Bar No. 24001846
    3030 Matlock Rd., Suite 201
    Arlington, Texas 76015
    Phone: (713) 341-1058
    Facsimile: (866) 666-5322
    jcarruth@wkpz.com

 PROPOSED ATTORNEYS FOR
 THE GATEWAY VENTURES, LLC
 DEBTOR AND DEBTOR IN POSSESSION




 ORDER GRANTING FIRST AMENDED MOTION TO EMPLOY WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS
 ATTORNEYS FOR THE DEBTOR (RE: DOCKET NO. 21) — Page 2                     1933440.DOCX[3]
